ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, “As known to those skilled in the art, the elastic modulus of polymer materials belonging to the same material category can span over a very broad range depending on the processing conditions and additives. By way of example, a mere disclosure of using polyurethane in the first sublayer does not mean that the elastic modulus thereof is necessarily or inherently within the presently recited 30 Mpa to 70 Mpa, as evidenced by the enclosed product information from BASF (Exhibit-1). In particular, as shown in Fig. 2, reproduced below, the elastic modulus of TPU and RTPU can span over a broad range from 10 MPa all th way to over 10,000 MPa (10 GPa). As such, the materials allegedly disclosed by the prior art should not necessarily or inherently have presently recited ‘wherein an elastic modulus of the first sub-layer is about 30 MPa to about 70 MPa, and an elastic modulus of the sub-layer is about 3.5 GPa to about 7.0 GPa’” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The examiner agrees the elastic modulus of the materials can span over a very broad range depending on processing conditions and other 
Applicant’s specification teaches the polyurethane of the substrate is a thermoset polyurethane (PU) or thermoplastic polyurethane (TPU) (see paragraph [0049] & working examples). Like Applicant, the cited reference (Bower et al.) also teaches polyurethane (thermoset) or thermoplastic polyurethane may be used to form a flexible substrate in a display device.
The BASF reference (“Elastollan® Physical Properties”) cited by Applicant teaches thermoplastic polyurethane (TPU) blends, such as TPU blended with reinforcing glass fibers (RTPU = rigid thermoplastic ). For example, Fig. 2 shown in Applicant’s arguments is a TPU/RTPU blend with a large elastic modulus range of 10 – 10,000+ MPa. The lower part of this range is when the concentration of TPU is high and the concentration of RTPU is low. The higher parts of the range is the result of a high content of RTPU and a low content of TPU. 
Neither Applicant’s specification nor the cited prior art teach rigid (reinforced) thermoplastic polyurethane (RTPU) blended with TPU. Therefore, Fig. 2 of the BASF reference taught by Applicant is not relevant to the TPU or thermoset polyurethane (PU) taught by the prior art (Bower et al.) or used by Applicant.

Applicant argues, “Furthermore, in making this rejection, the Office alleges that ‘the cited prior art teach a structure composed of similar materials and a thickness that is optimizable for the first sublayer and the second sublayer. Therefore, the properties which depend on the composition and the optimized thickness (discussed above for 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the elastic modulus is usually an intrinsic property of the material and not dependent on the thickness of the material, except in cases of thin films. As evidenced by Ao et al. (appended reference), the elastic modulus of polymers film is dependent on the thickness of the film.
Second, as discussed in the office action, the TPU or PU composition of the material is an optimizable feature. The BASF reference cited by Applicant teaches the elastic modulus of plastics is influenced by multiple parameters, including temperature, moisture content, orientation of macromolecules and fillers, rate and duration of stress, geometry of test specimens, and type of test equipment (pg. 6). The rigidity (elastic modulus) of the TPU is also dependent on the amount of rigid and flexible segments of the polymers, as well as additives (BASF, pg. 4). Therefore, based on the teachings of Applicant’s BASF reference, it would have been obvious to one of ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781